Title: Acct. of the Weather in Septr. [1773]
From: Washington, George
To: 




Septr. 1. Wind fresh all day from the Southward with small Showers of Rain.
 


2. Wind Northwardly in the Morning & a little Cool but calm afterwards & Warm.
 


3. Clear and Warm in the forenoon with but little Wind. Evening Cloudy & like for Rain very little fell however.
 


4. Great appearances again for a Settled Rain but it went of again without any.
 


5. Clear and Cool. Wind pretty fresh from the No. West.
 


6. Again clear and cool wind being in the same place but not so fresh.
 


7. Clear and much warmer than yesterday. But little wind & that Southerly.
 


8. Clear, calm, and warm.
 


9. Clear, Calm and still again also warm.
 



10. Much such a day as the one preceeding there being very little Wind & Warm.
 


11. Clear and Warm with but little Wind, and that Southerly.
 


12. Very Warm without any Wind all day.
 


13. Misty kind of a Morning with the Wind at No. East but no rain all day—in the Night a sml. Showr.
 


14. Another Misty Morning, with great appearances of Rain all day—only a little fell however.
 


15. Clear and Cool Wind still at No. East & fresh.
 


16. Clear and warmer. With but little wind and that East.
 


17. Quite Calm, clear, & warm Morning being foggey.
 


18. Again Foggy; & somewhat Cloudy. Day very close & Warm.
 


19. Some, but not much, Rain fell in the Night. Day for the most part Cloudy with the wind at East.
 


20. Clear and warm with the Wind Southerly.
 


21. Also clear and warm—wind in the same place.
 


22d. Warm—Wind blowing pretty fresh from the So. West.
 


23. Still Warm & Clear—Wind Blowing very fresh from the So. West.
 


24. Foggy Morning & a little Wind from the East. Forenoon Raining but clear afterwards.
 


25. Clear with a little Wind from the Eastward—a little in the Night.
 


26. Clear and very warm with but little Wind.
 


27. Clear & very warm with but little Wind and that Southerly.
 



28. Still Clear and very warm Wind fresh from the Southwd.
 


29. Very Warm with the Wind fresh from the Southward. In the Evening it began to Rain.
 


30. Raining more or less all day with the Wind at No. Et.
